                              UNITED STATES DISTRICT COURT                               2 9 2019
                                DISTRICT OF SOUTH DAKOTA

                                      NORTHERN DIVISION



JORGE VASQUEZ HERRERA,
                                                                    1:19-CV-01005-CBK

                        Petitioner,

        vs.
                                                                        •   ORDER


UNITED STATES OF AMERICA,

                        Respondent.


       Petitioner filed a motion for reduction of sentence pursuant to the First Step Act of2018
amendments to 18 U.S.C. § 3582(c), Pub. L. No. 115-391 (December 18, 2018). -A fair reading
of petitioner's request for relief is that he is seeking relief under the amendments set forth in
Title VI, Section 603 of the First Step Act. Pursuant to such amendments, the sentencing court
may modify a term ofimprisonment for extraordinary and compelling reasons, taking into
account the factors set forth in 18 U.S.C. § 3553(a), upon motion of the defendant "after the
defendent has fiilly exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility, whichever is earlier." 18 U.S.C.
§ 3582(c)(l)(A)(i). Petitioner contends that he is entitled to a reduction in sentence because he is
not eligible for the prelease custody provisions of 18 U.S.C. 3624(c)(2), including placement in
home-confinement as authorized by Title VI, Section 602 of the First Step Act.
       Petitioner has set forth that he is not eligible for pre-release placement in a half-way •
house or in home-confinement because he is a deportable alien. He has not alleged that he has in
fact been denied such placement by the Bureau of Prisons. Further, petitioner has failed to set
forth that he has exhausted all administrative remedies available to him. His petition does not
show whether he made any request to the warden and, if so, whether he appealed the denial of
such a request.
       Now,therefore,
       IT IS ORDERED that petitioner shall, on or before May 1, 2019, supplement his petition
for a writ of habeas corpus to set forth what steps, if any, he took to exhaust his administrative
remedies.        ^
       DATED thi^^^A_l^av of March,2019.
                                              BY THE COURT:




                                              CHARLES B. KORNMANN
                                              United States District Judge
